DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16-22 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik650 (US Pub. 2021/0029650) in view of Cirik521 (US Pub. 2022/0022141).
Regarding claim 1, Cirik650 discloses a method of wireless communication performed by a user equipment (UE), comprising: 
identifying one or more pathloss reference signals based at least in part on whether a configuration that indicates a set of pathloss reference signals (par.0244 “a wireless device may be configured…..by a base station, with a first quantity ….of pathloss referenece RSs…..the configured pathloss reference RS such that the wireless device may be required to measure pathloss reference RS”), has been received and based at least in part on whether a pathloss reference signal activation command has been received (par.0245 “The base station may send an indication of a subset of the second quantity of pathloss reference RSs that may be measured by the wireless device. The base station may send a MAC CE indicating a subset of the second quantity of pathloss reference RSs”, par.0302 “The wireless device may receive….a MAC CE..activating…The activating……comprise activating pathloss reference RS(s)”, par.0411 “the pathloss reference RS….has been received”); and 
estimating pathloss using the one or more pathloss reference signals (par.0411 “the second pathloss reference RS may comprise determining/calculating a downlink pathloss estimate”).  
Cirik650 discloses a reference RS in the activation command (par.0223) and activating pathloss reference Rs(s) (par.0302).  
Cirik141 discloses the wireless device may receive an activation command (e.g., SRS Pathloss Reference RS Update MAC CE) (par.0338).  Cirik141’s teaching are cumulative to those of Crirk650, namely that one of ordinary skill in the art would understand the wireless device may measure/use the path loss reference signal to determine the SRS transmission power as suggested by Cirik141 (par.0375).	
Regarding claims 2 and 17, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on a determination that the configuration has not been received and based at least in part on a determination that the pathloss reference signal activation command has not been received (Cirik650 par.0412 “determine that the pathloss reference RS…is not or has not been received or activated”).
Regarding claims 3 and 18, the modified Cirik discloses the one or more pathloss reference signals include a synchronization signal block used to obtain a master information block (Cirik650 par.0264 “may …. comprise …. pathloss reference RS sets…..the reference signal….SS/PBCH block…..that is used to obtain an MIB”).
Regarding claims 4 and 19, the modified Cirik discloses the one or more pathloss reference signals are identified for a particular uplink channel or a particular uplink reference signal (Cirik650 par.0439 “The determining the transmission power may be further based on determining a downlink pathloss estimate of the reference signal……PUSCH-PatlossReferenceRS-Id”).  
Regarding claims 5 and 20, the modified Cirik discloses the pathloss reference signal activation command is a medium access control (MAC) control element (CE) message (Cirik650 par.0302 “The wireless device may receive….a MAC CE..activating…The activating……comprise activating pathloss reference RS(s)”). 
Regarding claims 6 and 21, the modified Cirik discloses the set of pathloss reference signals includes at least one channel state information reference signal (Cirik650 par.0253 “sri-PUSCH-PathlossReferecneRS”).  
Regarding claims 7 and 22, the modified Cirik discloses a number of pathloss reference signals, included in the set of pathloss reference signals, is based at least in part on whether pathloss reference signal activation commands are enabled (Cirik141, par.0338 “enablePLRSupdateForPUSCHSRS”) or disabled (consideration is optional).  
Regarding claims 9 and 24, the modified Cirik discloses the one or more pathloss reference signals comprise one or more default pathloss reference signals (Cirik650 par.0323, par.0342 “a default pathloss reference signal of a plurality of pathloss reference signals”).  
Regarding claim 10, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on at least one of: whether pathloss reference signal activation commands are enabled, a number of configured pathloss reference signals (Cirik650 par.0245 “the first quantity of pathloss references RS”, “the second quantity of pathloss reference Rs”), whether the number of configured pathloss reference signals satisfies a threshold, or a combination thereof.  
Regarding claim 11, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on a determination that the configuration has been received and based at least in part on a determination that the pathloss reference signal activation command has been received (Cirik650 par.0411 “the pathloss reference RS….has been received”).  
Regarding claim 12, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on a determination that the configuration has been received and based at least in part on a determination that the pathloss reference signal activation command has not been received (Cirik650 par.0412 “the pathloss reference RS….has not been received”).  
Regarding claims 13 and 28, the modified Cirik discloses the configuration and the pathloss reference signal activation command are specific to an uplink channel (Cirik650 par.0253 “sri-PUSCH-PathlossReferecneRS”), an uplink reference signal, a group of uplink channels, a group of uplink reference signals, or a group that includes at least one uplink channel and at least one uplink reference signal (consideration is optional).  
Regarding claims 14, the modified Cirik discloses everything as claims 1 and 7.
Regarding claim 16, the modified Cirik discloses everything as claims 1.  More specifically, the modified Cirik discloses a memory; and one or more processors operatively coupled to the memory (Cirik650, par.0188).
Regarding claim 25, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on at least one of: whether pathloss reference signal activation commands are enabled (Cirik141, par.0338 “enablePLRSupdateForPUSCHSRS”), a number of configured pathloss reference signals, whether the number of configured pathloss reference signals satisfies a threshold, or a combination thereof (consideration is optional).  
Regarding claim 26, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on a determination that the configuration has been 0097-141449202865 received and based at least in part on a determination that the pathloss reference signal activation command has been received (Cirik650 par.0302 “The wireless device may receive….a MAC CE..activating…The activating……comprise activating pathloss reference RS(s)”, par.0411 “the pathloss reference RS….has been received”).  
Regarding claim 27, the modified Cirik discloses the one or more pathloss reference signals are identified based at least in part on a determination that the configuration has been received (Cirik650 par.0302 “The wireless device may receive….a MAC CE..activating…The activating……comprise activating pathloss reference RS(s)”, par.0411 “the pathloss reference RS….has been received”) and based at least in part on a determination that the pathloss reference signal activation command has not been received (Cirik650 par.0412 “determine that the pathloss reference RS…is not or has not been received or activated”).
Regarding claims 29, the modified Cirik discloses everything as combined claims 1, 7 and 16.
Allowable Subject Matter
Claims 8, 15, 23 and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642